Title: Notes on Debates, 18 April 1787
From: Madison, James
To: 


See Journal till April 18th [1787] Wednesday
It having appeared by the Report of Mr. Jay on the instruction agreed to monday the 2d. inst & on information refd. to him concerning the discontents of the western people: that he had considered the act of 7 states as authorising him to suspend the use of the Misspi. and that he had accordingly adjusted with Mr. Guardoqui an article to that effect; that he was also much embarrassed by the ferment excited in the western Country by the rumored intention to cede the Misspi. by which such cession was rendered inexpedient on one side; and on the other side, by the disinclination in another part of the Union to support the use of the River by arms if necessary: It was proposed by Mr. Madison as an expedient which if it should answer no other purpose would at least gain time: that it should be Resolved “that the present State of the Negociations with Spain [meaning the step taken under the spurious authority of seven States] and of the affairs of the U. S. [meaning the temper & proceedings in the Western Country], renders it expedient that the Minister Plenipo. at the Court of France should proceed under a special commission, to the Court of Madrid, there to make such representations, and to urge such negociations as will be most likely to satisfy the said Court of the friendly disposition of the U. S and to induce it to make such concessions relative to the Southern limit of the sd. States, and their right to navigate the river Misspi. and to enter into such commercial Stipulations with them as may most effectually guard against a rupture of the subsisting harmony, and promote the mutual interest of the two nations: And that the Secy. of F. A. prepare & report the instructions proper to be given to the said Minister, with a proper commission & letter of credence; and that he also report the communications and explanations which it may be advisable to make to Mr. Guardoqui relative to this change in the mode of conducting the negociations with his Court.”
Mr. King said he did not know that he should be opposed to the proposition as it seemed to be a plausible expedient, and as something seemed necessary to be done; but that he thought it proper that Congs. should before they agreed to it, give the Secy. for F. A. an opportunity of stating his opinions on it, and accordingly moved that it should be referred to him.
Mr. Clarke & Mr. Varnum opposed the reference, it being improper for Congs. to submit a principle for deciding which no further information was wanted, to the opinion of their Minister. The reference being however at length acceded to by the other friends of the proposition on the principle of accomodation, it had a vote of seven States.
